                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

KIMBERLY J. BUCHANAN,                              CV 14-108-BLG-TJC

                     Plaintiff,
                                                   ORDER
vs.

NANCY A. BERRYHILL, Acting
Commissioner of Social Security
Administration,

                     Defendant.

      Based upon the stipulation of the parties (Doc. 40), this case is dismissed.

The Clerk shall enter judgment in Defendant’s favor under sentence four of 42

U.S.C. §405(g).

      DATED this 26th day of November, 2018.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
